internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 1-plr-125773-01 date date distributing controlled business a business b date a date y p shareholder a shareholder b shareholder c state x this letter responds to your letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was received in letters dated july august and date the information submitted for consideration is summarized below distributing is an accrual basis state x corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is directly and indirectly through its subsidiaries engaged in business a and business b as of date a distributing had outstanding p shares of a single class of common_stock which is widely held and publicly traded each share of distributing stock also evidences one preferred share purchase right to purchase distributing stock on the occurrence of certain events involving a change in control of distributing the distributing purchase rights shareholders a b and c each own more than five percent of the distributing stock controlled a newly-formed state x corporation is a wholly-owned subsidiary of distributing as described below controlled will acquire business b from distributing and will thereafter directly and indirectly engage in business b each share of controlled stock will evidence a purchase right similar to the distributing purchase rights the controlled purchase rights financial information has been received which indicates that distributing's business a and controlled’s business b have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years business a and business b cannot achieve their full potential as part of the distributing affiliated_group due to systemic problems arising from the fundamental differences in business a’s and business b’s business cycles management approaches growth rates risk management needs capital requirements cash_flow profiles strategic goals and opportunities to resolve these management and systemic problems distributing proposes the following series of transactions i distributing will contribute all of its business b assets to controlled including real and personal_property as well as stock of subsidiaries which engage in business b in exchange for all of the issued and outstanding shares of controlled’s single class of common_stock and the assumption by controlled of certain liabilities associated with business b the contribution ii distributing will distribute pro_rata all of the issued and outstanding shares of controlled stock to distributing's shareholders the distribution in connection with the contribution and distribution distributing and controlled will enter into certain ancillary agreements relating to among other things the provision of products and services in anticipation of the contribution and distribution various restructuring transactions were undertaken involving lower tier foreign and domestic entities the following representations have been made with respect to the contribution and distribution a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of business a and business b is representative of the present operations of business a and business b and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted d the fair_market_value of the gross assets of controlled’s directly-conducted business b and distributing’s directly-conducted business a immediately after the distribution will be respectively greater than five percent of the fair_market_value of all of the assets of distributing and controlled respectively e following the distribution distributing and controlled will each continue the active_conduct of its business independently and with their separate employees f the distribution is carried out for the following corporate business purposes to enhance the success of business a and business b by enabling distributing and controlled to resolve management systemic and other problems which result from or are exacerbated by the current conduct of the business of distributing and controlled within a single corporate and affiliated_group the distribution is motivated in whole or substantial part by this corporate business_purpose g there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the distribution h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing in the contribution will equal or exceed the sum of the liabilities assumed as determined under sec_357 k the liabilities assumed in the contribution as determined under sec_357 and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l although investment tax_credits were claimed with respect to certain of the properties being transferred to controlled the recapture periods for such credits have expired m the distributing purchase rights are and the controlled purchased rights when issued in connection with the distribution will be each of the type described in revrul_90_11 1990_1_cb_10 n no material intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled commons stock except for indebtedness incurred for obligations resulting from an installment note and a long-term_lease agreement and for intercompany payables and receivables arising in the normal course of the businesses and under the transactional agreements o immediately before the distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations there is no excess_loss_account with respect to the controlled stock or the stock of any direct or indirect subsidiary of controlled p payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the transaction are investment companies as defined in sec_368 and iv r the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely upon the information submitted and the representations made we rule as follows the transfer by distributing to controlled of the assets of business b in exchange for all of the stock of controlled and the assumption by controlled of certain liabilities of distributing followed by the distribution of the controlled stock to distributing's shareholders will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the assets of business b to controlled in exchange for controlled stock and the assumption_of_liabilities sec_357 and sec_361 controlled will recognize no gain_or_loss on the receipt of the assets of business b in exchange for controlled stock and the assumption_of_liabilities sec_1032 controlled’s basis in each asset received from distributing will be equal to the basis of such asset in the hands of distributing immediately prior to the transfer of assets to controlled sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss upon the distribution of the controlled stock to the distributing shareholders sec_361 distributing shareholders will recognize no gain_or_loss and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock held by each distributing shareholder will equal the aggregate basis of such shareholder’s distributing stock immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair market values of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by distributing's shareholders will include the holding_period of the distributing stock on which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 no opinion is expressed about the tax treatment of the transactions described above under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process sincerely associate chief_counsel corporate by michael j wilder senior technician reviewer branch
